Citation Nr: 1752710	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) at a November 2010 hearing.  Subsequent to the hearing, the VLJ retired from the Board.  The Veteran requested another hearing, which was conducted before the undersigned in October 2015 at the RO.  The Board remanded this case in January 2011, September 2014, and February 2017 for further development.  That development having been completed, the case is now once again before the Board.


FINDINGS OF FACT

1.  The evidence of record, including an August 2017 VA medical opinion, demonstrates that the Veteran's back disability, diagnosed as lumbosacral strain, is related to her period of active service.

2.  The evidence of record, including an August 2017 VA medical opinion, demonstrates that the Veteran's right knee disability, diagnosed as right knee strain, is related to her period of active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, diagnosed as lumbosacral strain, are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right knee disability, diagnosed as right knee strain, are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for a back disability, diagnosed as lumbosacral strain, is granted.

Service connection for a right knee disability, diagnosed as right knee strain, is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


